Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
SUPPLEMENTAL ALLOWANCE 
Allowable Subject Matter
Claims 1-21 are allowed. 
Reason for allowance
The following is a statement of reasons for the indication of allowable subject matter: None of the cited prior art discloses or teach a computer-implemented method comprising a combination of:
determining user third-party content viewing preferences corresponding to the user, wherein the user third-party content viewing preferences are determined based on at least one of a default setting and a combination of two or more of a user interaction with the interactive service, the data corresponding to the user interactive service content preference, and a second user input, receiving, by the interactive service, a plurality of third-party content elements from a plurality of third-party content providers, wherein the third-party content elements are for presentation by the interactive service, determining a subset of third-party content elements for presentation to the user, wherein the subset is determined based on filtering the plurality of third-party content elements in correspondence with the user third-party content viewing preferences corresponding to the user, presenting, to the user, at least one element of the subset of the third-party content elements, wherein the presented third-party content element is based on the determined user content viewing preferences, and wherein the third-party content element is presented in connection with the interactive service content provided to the user,
receiving user content input responsive to user interaction with the presented third-party content element, anonymizing the user content input with respect to the third-party content provider, wherein the anonymizing includes at least precluding access by the third-party content provider to at least a portion of the identity information corresponding to the user.

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Khanh Dinh whose telephone number is (571) 272-3936.
The examiner can normally be reached on Monday through Friday from 8:00 A.m. to 5:00
P.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kevin Bates, can be reached on (571) 272-3980. The fax phone number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/KHANH Q DINH/Primary Examiner, Art Unit 2458